Opinion per Curiam. The facts of this case and our views concerning it appear in 92 Ill. App. 22, where we reversed the judgment of the court below. Our judgment was reversed in The People, for use, etc., v. Smith, 199 Ill. 20, for lack of such a finding of facts as the statute requires, and the cause was remanded to this court with directions to recite a sufficient finding of facts upon which we base our judgment. For the reasons stated in our former opinion the judgment of the court below is reversed, and we direct the following finding of facts to be recited in the judgment: Finding of Facts.—We find that appellant was engaged in the business of traveling optician; that he went from place to place in this state, including Peoria, where the acts in question were performed; that he fitted spectacles to persons of defective sight, first ascertaining by tests the kind of lens required by his customers, then procuring glasses to be ground accordingly and placed in a frame and delivered to his customers, and receiving payment therefor; that he advertised himself in the public press as “ the famous Chicago eye expert;” and in such advertisements he invited persons afflicted with blurring, dizziness, neuralgia, headaches, spots before the eyes, inflammation, granulation, winking, trembling spells, cataract, burning and smarting of the eyes, and various nervous brain affections, to call upon him; that these advertisements stated he did not give medical or surgical treatment; that in these advertisements he stated that his glasses, fitted and ground by his method, benefited his patrons, and had cured headaches, blurring, itching and burning of the eyes, etc. We find that appellant’s glasses relieved such troubles while they were used, but did not cure them. We find that appellant had no license from the state board of health. We find that appellant did not practice medicine or surgery. We further find that appellant did not treat or profess to treat, operate on or prescribe for, any physical ailment or any physical injury to, or deformity of, another, except in the manner and to the extent above stated. We find that the foregoing were the acts for which appellee sought to recover and recovered from appellant in this cause the penalty prescribed by the act entitled "An act to regulate the practice of medicine in the State of Illinois, and to repeal an act therein named,” in force July 1, 1899. We hold that these facts did not give appellee a cause of action against appellant.